AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. AMENDED & RESTATED CONTINUITY AGREEMENT This Agreement (the “Agreement”) is dated as of {DATE} by and between American Axle & Manufacturing Holdings, Inc., a Delaware corporation (the “Company”), and {NAME}(the “Executive”). WHEREAS, the Company’s Board of Directors (the “Board”) considers the continued services of key executives of the Company to be in the best interests of the Company and its stockholders; and WHEREAS, the Board desires to assure, and has determined that it is appropriate and in the best interests of the Company and its stockholders to reinforce and encourage the continued attention and dedication of key executives of the Company to their duties of employment without personal distraction or conflict of interest in circumstances which could arise from the occurrence of a change in control of the Company; and WHEREAS, the Board has authorized the Company to enter into continuity agreements with those key executives of the Company, such agreements to set forth the severance compensation which the Company agrees under certain circumstances to pay such executives; and WHEREAS, the Executive is a key executive of the Company and has been designated by the Compensation Committee of the Board (the “Committee”) as an executive to be offered such a continuity agreement with the Company. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Executive agree as follows: 1.Term.This Agreement shall become effective on the date hereof and remain in effect until the second anniversary thereof; provided, however, that, on such anniversary and on each successive anniversary thereof, this Agreement shall automatically renew, unless the Company provides to the Executive, in writing, at least one year prior to the renewal date, notice that this Agreement shall not be renewed.Notwithstanding the foregoing, in the event that a Change in Control (as hereinafter defined) occurs at any time prior to the termination or expiration of this Agreement in accordance with the preceding sentence, this Agreement shall not terminate until the second anniversary of the Change in Control. 2.Change in Control.No compensation or other benefit shall be payable pursuant to Section 4 of this Agreement unless and until either (i) a Change in Control shall have occurred while the Executive is an employee of the Company and the Executive’s employment by the Company thereafter shall have terminated in accordance with Section 3(a)(i) hereof or (ii) the Executive’s employment by the Company shall have terminated in accordance with Section 3(a)(ii) hereof prior to the occurrence of the Change in Control.For purposes of this Agreement, a “Change in Control” shall be deemed to have occurred when: 1 (a)Any “person” as defined in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Section 13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange Act (but excluding the Company and any subsidiary and any employee benefit plan sponsored or maintained by the Company or any subsidiary (including any trustee of such plan acting as trustee)), directly or indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of the Company representing 30% or more of the combined voting power of the Company’s then outstanding securities; or (b)The consummation of any merger or other business combination involving the Company, a sale of 51% or more of the Company’s assets, liquidation or dissolution of the Company or a combination of the foregoing transactions (the “Transactions”) other than a Transaction immediately following which the shareholders of the Company immediately prior to the Transaction own, in the same proportion, at least 51% of the voting power, directly or indirectly, of (i) the surviving corporation in any such merger or other business combination; (ii) the purchaser of or successor to the Company’s assets; (iii) both the surviving corporation and the purchaser in the event of any combination of Transactions; or (iv) the parent company owning 100% of such surviving corporation, purchaser or both the surviving corporation and the purchaser, as the case may be; or (c)Within any 12 month period, the persons who were directors immediately before the beginning of such period (the “Incumbent Directors”) shall cease (for any reason other than death) to constitute at least a majority of the Board or the board of directors of a successor to the Company.For this purpose, any director who was not a director at the beginning of such period shall be deemed to be an Incumbent Director if such director was elected to the Board by, or on the recommendation of or with the approval of, at least two-thirds of the directors who then qualified as Incumbent Directors (so long as such director was not nominated by a person who commenced or threatened to commence an election contest or proxy solicitation by or on behalf of a person (other than the Board) or who has entered into an agreement to effect a Change in Control or expressed an intention to cause such a Change in Control). Notwithstanding the foregoing, an event described in subsections (a) through (c) above shall not constitute a Change in Control for purposes of this Agreement unless such event also constitutes a “change in control event” within the meaning of the default provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the final regulations promulgated thereunder. 3.Termination of Employment; Definitions. (a)Termination without Cause by the Company or for Good Reason by the Executive. (i)The Executive shall be entitled to the compensation provided for in Section 4 hereof if, on or within two years after a Change in Control, the Executive’s employment by the Company shall be terminated (A) by the Company for any reason other than (I) the Executive’s Disability or Retirement, (II) the Executive’s death or (III) for Cause, or (B) by the Executive with Good Reason (all terms are hereinafter defined). 2 (ii)In addition, the Executive shall be entitled to the compensation provided for in Section 4 hereof if the following events occur: (A) an agreement is signed which, if consummated, would result in a Change in Control, (B) the Executive is terminated without Cause by the Company (other than for any reason listed in clauses (I) and (II) above) or terminates employment with Good Reason prior to the Change in Control, (C) such termination is at the direction of the acquirer or merger partner or is otherwise in connection with the anticipated Change in Control, and (D) such Change in Control actually occurs. (b)Disability.For purposes of this Agreement, “Disability” shall mean the Executive’s absence from the full-time performance of the Executive’s duties (as such duties existed immediately prior to such absence) for 180 consecutive business days, when the Executive is disabled as a result of incapacity due to physical or mental illness, as determined by a physician selected by the Executive and approved by the Company for such purpose (such approval not to be unreasonably withheld). (c)Retirement.For purposes of this Agreement, “Retirement” shall mean the Executive’s voluntary termination of employment that constitutes a retirement under the Company’s Retirement Program for Salaried Employees, Restatement dated December 31, 2006, but only if such retirement occurs prior to a termination (i) by the Company without Cause (and not in anticipation of a termination for Cause) or (ii) by the Executive for Good Reason. (d)Cause.For purposes of this Agreement, “Cause” shall mean the occurrence of any of the following, during the term of this Agreement: (i)The willful and continued failure of the Executive to perform substantially all of Executive’s duties with the Company (other than any such failure resulting from incapacity due to physical or mental illness) for a period of 10 days following delivery of a written demand for substantial performance to such Executive by the Board, which specifically identifies the manner in which the Board believes that the Executive has not substantially performed the Executive’s duties; or (ii)The Executive’s conviction of, or plea of guilty or nolo contendere to a crime under the laws of the United States or any state thereof constituting (x) a felony or (y) a misdemeanor involving moral turpitude. Termination of the Executive for Cause shall be made by delivery to the Executive of a copy of a resolution duly adopted by the affirmative vote of not less than a majority of the non-employee members of the Board or of the ultimate parent of the entity which caused the Change in Control (if the Company has become a subsidiary) at a meeting of such members called and held for such purpose, after 30 days prior written notice to the Executive specifying the basis for such termination and the particulars thereof and a reasonable opportunity for the Executive to cure or otherwise resolve the behavior in question prior to such meeting, finding that in the reasonable judgment of such members, the conduct or event set forth in any of clauses (i) and (ii) above has occurred and that such occurrence warrants the Executive’s termination. 3 (e)Good Reason.For purposes of this Agreement, “Good Reason” shall mean the occurrence, during the term of this Agreement, of any of the following without the Executive’s express written consent: (i)Any material and adverse diminution in the Executive’s duties, titles or responsibilities with the Company from those in effect immediately prior to the Change in Control; (ii)Any reduction in the Executive’s annual base salary or annual cash bonus percentage target from the annual base salary or annual cash bonus percentage target in effect immediately prior to the Change in Control; (iii)Any requirement that the Executive be based at a location more than 50 miles from the location at which the Executive was based immediately prior to the Change in Control; and (iv)Any failure by the Company to obtain from any successor to the Company an agreement reasonably satisfactory to the Executive to assume and perform this Agreement, as contemplated by Section 11(a) hereof. Notwithstanding the foregoing, in the event that the Executive wishes to resign for Good Reason, the Executive must provide the Company with a Notice of Termination (as defined below) referencing this Section 3(e) within six months after the occurrence of the event giving rise to the Executive’s claim of Good Reason. (f)Notice of Termination.Any purported termination of the Executive’s employment with the Company (other than on account of the Executive’s death) shall be communicated by a Notice of Termination to the Executive, if such termination is by the Company, or to the Company, if such termination is by the Executive.For purposes of this Agreement, “Notice of Termination” shall mean a written notice which shall indicate the specific termination provision in this Agreement relied upon and shall set forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of the Executive’s employment under the provisions so indicated.
